UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6790



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MELVIN MILTON DESHIELDS, a/k/a Michael Donovan
Hayes, a/k/a Chuck, a/k/a Donovan Michael
Hayes,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-191; CA-03-562-1)


Submitted:   September 9, 2004        Decided:   September 15, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Milton Deshields, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Melvin Milton Deshields seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).           The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                The

magistrate judge recommended that relief be denied and advised

Deshields that the failure to file timely objections to this

recommendation could waive appellate review of a district court

order   based    upon    the   recommendation.         Despite   this   warning,

Deshields       failed    to    object   to      the     magistrate      judge’s

recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                   See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). Deshields has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        DISMISSED



                                     - 2 -